UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6956



LARRY WILLIAM BURRELL,

                                             Petitioner - Appellant,

          versus


RON ANGELONE; COMMONWEALTH’S ATTORNEY FOR THE
CITY   OF   ROANOKE;  ROANOKE   CITY   POLICE
DEPARTMENT,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-00-282-7)


Submitted:   October 17, 2000             Decided:   October 31, 2000


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Larry William Burrell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Larry William Burrell seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2000).   We dismiss the appeal for lack of juris-

diction because Burrell’s notice of appeal was not timely filed.

        Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(a)(1), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).         This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on May 2,

2000.     The district court extended the appeal period under Rule

4(a)(5) for thirty days, until Monday, July 3, 2000.      Burrell’s

notice of appeal was filed on July 7, 2000.   Because Burrell failed

to file a timely notice of appeal, we deny a certificate of ap-

pealability and dismiss the appeal. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          DISMISSED




                                  2